DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.
Claim Objections
Claims 17-19 are objected to because of the following informalities:  Regarding Claims 17-19, these claims depend from .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro Futamura JP 03-68778. Kenichiro Futamura teaches slide surface, which can be Ti alloy based (bottom page 2), with nickel based composite layer (Teflon/PTFE lubricant) (claimed “second plated layer”) that benefits from adhering Ni strike layer (“first plated layer”) therebetween (Figure 1). See Kenichiro Futamura (Abstract; page 2, bottom; page 3, top; and page 5, middle). Kenichiro Futamura may not exemplify Ti based alloy. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare slide surface with Ti-based alloy since Kenichiro Futamura teaches that effective slide surface can be made in this manner. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro Futamura JP 03-68778 in view of Wyte USPN 5,356,545. Kenichiro Futamura is relied upon as set forth above in the section 103 rejection over Kenichiro Futamua. Kenichiro Futamura does not teach second plating layer devoid of . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro Futamura JP 03-68778 in view of Abe USPA 2005/0196634. Kenichiro Futamura is relied upon as set forth above in the section 103 rejection over Kenichiro Futamua. Kenichiro Futamura does not teach second plating layer devoid of lubricant between third and first plating layer. Abe .
Response to Amendment
In view of applicant’s amendments and arguments, all rejections as applied to pending and claims under examination in the Office Action mailed on 19 July 2021 are overcome and withdrawn.
Claims 22-24, which depend from allowable Claim 1, are rejoined and are allowable.
Claims 17-19 are rejoined as new species subject to examination.
Allowable Subject Matter
Regarding Claims 1-4, 7, 9-12, and 20-24, the subject matter of these claims is not taught or suggested by the reviewed prior art. Particularly, the reviewed prior art does not teach the claimed sequence of layers in the claimed order and with the claimed compositions and other properties in the claimed context. For example, Kenichiro Futamura JP 03-68778, Tomantschger USPA 2009/0159451, and Matsuyoshi JP 2001-226798 fail to teach or suggest the subject matter of these claims for the reasons argued by applicant. See Response filed on 7 October 2021 (pages 8-18).
Claims 1-4, 7, 9-12, and 20-24 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
22 October 2021